Citation Nr: 0731078	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2004 and August 2006, the Board remanded this 
case for additional development, and the case has been 
returned for further appellate review.


FINDING OF FACT

The competent evidence of record does not indicate that 
multiple sclerosis was incurred in service or within seven 
years of separation.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
February 2002, December 2004, and August 2006.  These letters 
advised the veteran of the information necessary to 
substantiate his claim and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the December 2004 and August 2006 
letters expressly told the veteran to provide any relevant 
evidence in his possession, while the February 2002 letter 
implicitly told him to do so.  See 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Letters from March 2006 and April 2006 notified the veteran 
of the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
private medical records, a VA medical opinion from December 
2003, and VA examination reports from October 2003, January 
2005, and March 2007.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Therefore, the duties to notify and assist having 
been met, the Board turns to the analysis of the veteran's 
claim on the merits.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, service connection may be 
granted on a presumptive basis if the disease becomes 
manifest to a compensable degree within a prescribed period 
of time following separation from service; the presumptive 
period for multiple sclerosis is seven years.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the case at hand, the competent evidence of record 
establishes the existence of a current disability, as the 
veteran has been diagnosed with multiple sclerosis by both VA 
and private physicians.  However, there is no evidence of 
multiple sclerosis during the veteran's military service or 
within seven years of separation.  None of the veteran's 
service medical records expressly mention multiple sclerosis, 
while the only evidence from his first seven years after 
service comes from examination and medical history reports 
conducted while the veteran was a member of the Texas 
National Guard in June 1997.  No abnormalities are noted on 
the June 1997 examination report, and the veteran does not 
note a history of symptoms that allow for a finding of 
multiple sclerosis on the medical history report.

A January 2003 opinion from the veteran's private physician 
notes that the veteran had symptoms that occurred in the 
military.  The letter states that these symptoms were not 
properly evaluated while the veteran was in service.  The 
private doctor also noted that the veteran largely ignored 
his symptoms after discharge but that the veteran clearly had 
symptoms during the first seven years after service.

The Board does not doubt that the private physician has the 
necessary education and training to diagnose the veteran's 
multiple sclerosis, nor does the Board doubt that the private 
physician possesses the professional expertise to determine 
whether the veteran's medical records demonstrate that he had 
undiagnosed multiple sclerosis during service or within the 
presumptive period.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, service connection cannot be granted in 
the case at hand because there is no evidence in the 
veteran's medical records to support the private physician's 
assertion that the veteran experienced symptoms of his 
current disability within seven years of separation from 
service.  

The veteran's physician has indicated that his own notes 
support the contention that the veteran had symptoms of 
multiple sclerosis within the applicable presumptive period.  
There is, however, no indication that the private physician 
treated the veteran during service or within the presumptive 
period.  Therefore, the physician could not have personally 
observed symptoms of multiple sclerosis in the veteran at 
this time.  Nor does he discuss any of the veteran's medical 
records from during service or within the presumptive period, 
which gives the Board no indication that the private 
physician was even able to review any records of the 
veteran's prior medical history.  Nor does he cite any 
specific medical findings that would otherwise indicate that 
the veteran's multiple sclerosis developed during service or 
within seven years of separation.  Rather, it appears that 
the private physician's opinion is based solely on the 
veteran's own recitation of his own medical history, and that 
the physician's opinion is otherwise unsubstantiated by the 
service medical records and post service medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (noting the 
Board is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence).  Therefore, the private 
physician's medical opinion cannot competently establish that 
the veteran experienced symptoms of multiple sclerosis in 
service or within seven years of separation.

The Board has attempted to find evidence in the veteran's 
service medical records to support his claim.  To this end, 
the Board submitted the veteran's medical records to a VA 
examiner in December 2003, and the veteran was given VA 
examinations in January 2005 and March 2007.  The December 
2003 VA opinion notes that a review of the veteran's service 
medical records did not reveal symptoms consistent with 
multiple sclerosis.  There was no mention in the original 
service records of any symptoms that were specific to 
multiple sclerosis or demyelinating disease.  Therefore, any 
symptomatology would be speculative concerning a time frame 
during or after the veteran's military discharge.  

In December 2004, the Board remanded the veteran's claim so 
that the issue of the onset of the veteran's multiple 
sclerosis could be examined more thoroughly.

The January 2005 VA examination report concludes that it is 
at least as likely as not that the veteran's multiple 
sclerosis was present in 2001.  However, the examiner could 
find no clear documentation as to when the veteran's symptoms 
had their onset other than the 2001 medical records on file.  
The examiner discussed the veteran's medical history, 
including the service medical records and the 2001 private 
physician records, but he could not determine whether the 
veteran's multiple sclerosis started when the veteran was in 
service or during the presumptive period.  Therefore, the 
Board remanded the claim again in August 2006 for further 
clarification.

Another VA physician reviewed the claims file and conducted a 
physical examination in March 2007.  The examiner noted that 
a March 2007 MRI showed multiple white matter lesions.  
Multiple sclerosis was diagnosed in 2001 but the veteran said 
that he had symptoms of imbalance and twitching prior to this 
diagnosis.  The examiner was unable to say whether the 
present diagnosis of multiple sclerosis was a continuation of 
the symptoms that the veteran had in service.  The examiner 
noted that the claims file made no mention of imbalance or 
twitching or any motor or neurosensory complaints.  It was 
also noted that the veteran said that he had not seen a 
physician for these symptoms while in service.  Without 
resorting to speculation, the examiner was unable to say 
whether the veteran's present diagnosis of multiple sclerosis 
was related to his in-service complaints.  

To summarize, none of the VA physicians was able to find 
evidence of multiple sclerosis in the veteran's service 
medical records or within seven years of his separation from 
service.  These records have now been reviewed by three 
physicians with the requisite medical expertise to study the 
veteran's claims file and determine whether he exhibited 
symptoms of multiple sclerosis in service or during the 
applicable presumptive period.  See Espiritu, supra.  No 
evidence of an in-service or presumptive disability was 
found.  Therefore, in the absence of evidence of an in-
service disease or injury, service connection must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


